       Case 7:20-cv-01021-LCB-SGC Document 8 Filed 05/07/21 Page 1 of 2                      FILED
                                                                                    2021 May-07 PM 02:46
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 MARCUS O. TAITE,                           )
                                            )
       Petitioner,                          )
                                            )
                     v.                     )    Case No. 7:20-cv-01021-LCB-SGC
                                            )
 ALABAMA STATE GOVERNOR,                    )
 et al.,                                    )
                                            )
       Respondents.                         )

                           MEMORANDUM OPINION

      The Magistrate Judge entered a report on March 19, 2021, recommending this

petition for writ of habeas corpus—filed pursuant to 28 U.S.C. § 2254—be dismissed

without prejudice as successive.        (Doc. 7).     The Magistrate Judge further

recommended a certificate of appealability be denied. (Id. at 3-4). Although advised

of his right to file specific written objections within fourteen days, petitioner has not

submitted objections, or any other response, to the Court within the prescribed time.

      After careful consideration of the record in this case, the court ADOPTS the

Magistrate Judge’s report and ACCEPTS her recommendation. In accordance with

the recommendation, the Court finds the petition is due to be dismissed without

prejudice as successive. A certificate of appealability is due to be denied.
Case 7:20-cv-01021-LCB-SGC Document 8 Filed 05/07/21 Page 2 of 2




A separate Final Judgment will be entered.

The Clerk of Court is DIRECTED to close the case.

DONE and ORDERED May 7, 2021.



                            _________________________________
                            LILES C. BURKE
                            UNITED STATES DISTRICT JUDGE
